Citation Nr: 1342324	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1971 through May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was scheduled for a Board hearing in March 2012, and notice to that effect was mailed to the Veteran's known address in January 2012.  The Veteran failed to appear for the scheduled hearing and no good cause was given for such failure to appeal.  38 C.F.R. § 20.702(d).  The VA has not received any request from the Veteran or his representative to schedule a new hearing, and his hearing request is deemed withdrawn.

In August 2012 and July 2013, the Board remanded the case for additional development.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus due to noise exposure during military service.  Unfortunately, these claims must again be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  

In the instant case, the Veteran underwent a VA audiological examination in June 2008 to determine the nature and etiology of his hearing loss and tinnitus.  The Veteran reported that he was an infantry crewman while in service and that he was exposed to loud noises from rifles, machine guns, mortars and 45 caliber pistol fire.  The examiner opined that the Veteran's hearing loss and tinnitus were "less likely" to have been related to in-service noise exposure.  The examiner noted, without elaboration, that reports from the Veteran's pre-induction physical examination and separation examination both indicated that his hearing loss was within normal limits.  

Subsequently, the Board remanded the case in August 2012 for a new audiological examination and opinion.  The VA examiner was asked to provide an opinion regarding why a normal audiological finding in service was/was not significant in determining whether the current hearing loss disability was related to the noise exposure described by the Veteran.  

The Veteran was afforded a new VA audiological examination in September 2012.  The examiner opined that the Veteran's hearing loss was not related to service and noted that she could not opine without resort to speculation whether tinnitus was related to service.  The examiner concluded that based on the Veteran's entrance and separation hearing examinations, there was no change observed in the Veteran's hearing.  In addition, she stated that the Veteran could not recall when the tinnitus began.  The examiner, however, did not explain why normal hearing during service was/was not significant in rendering her opinion regarding the relationship between the Veteran's claimed hearing loss and noise exposure in service, nor did the examiner adequately explain why an onset date was necessary to provide an opinion for tinnitus.  

The Board again remanded the case in July 2013 for an addendum, requesting the September 2012 VA examiner to explain why normal audiological findings in service indicate that the Veteran's current hearing loss was not related to the Veteran's noise exposure as a light infantry crewman.  In addition, the examiner was requested to explain why the Veteran's inability to identify the onset of his claimed tinnitus renders the examiner unable to determine whether it is related to noise exposure during service. 

A July 2013 addendum opinion was obtained; however, it did not provide the explanations requested on remand.  The addendum to the examination report merely reiterated the conclusions from the September 2012 examination report.  The examiner again noted that the Veteran's hearing was within normal limits on both entrance and separation from service.  The addendum again appears to be based entirely on the lack of demonstrated hearing loss during service.  She also stated that there was no evidence of tinnitus in the Veteran's claims file, but did not render an opinion on the significance of an onset date for the condition.  

The absence of hearing loss or tinnitus in service does not prohibit service connection if competent evidence shows the current hearing loss and/or tinnitus are etiologically related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  As the questions posed in prior remands have still not been answered, remand is again required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the file to the VA audiologist who provided the September 2012 opinion and July 2013 addendum, if available.  The examiner should be advised that simply because hearing loss and tinnitus were not shown in service does not preclude a finding of service connection if the current conditions are etiologically related to service.  If that examiner is not available, the file should be provided to another examiner of similar qualifications.  If another examination is deemed necessary to respond to the questions, one should be scheduled.  Following review of the claims file, the examiner should clarify her opinion as follows:

a. Explain why the Veteran's current hearing loss is not merely a delayed response to the noise exposure he experienced in service as a light infantry crewman. 

b. Explain why the Veteran's tinnitus is not merely a delayed response to the noise exposure he experienced in service as a light infantry crewman.

2.  The RO/AMC should ensure that the examiner's report adequately responds to the questions in this Remand.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the claims remain denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

